Citation Nr: 1539934	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  11-07 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left hip disorder, to include as secondary to his service-connected spine disorder.

2.  Entitlement to service connection for a left knee disorder, to include as secondary to his service-connected spine disorder.

3.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to April 13, 2012, and in excess of 50 percent thereafter.

4.  Entitlement to a rating in excess of 10 percent for left lower extremity radiculopathy.

5.  Entitlement to a total disability rating for based on individual unemployability due to service-connected disabilities (TDIU). 




REPRESENTATION

Appellant represented by:	John Berry, Attorney at Law


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to January 1962.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The June 2009 rating decision denied entitlement to service connection for a left hip disability and a left knee disability, granted service connection for PTSD, assigning a 10 percent evaluation, and continued the 10 percent evaluation for a left lower extremity radiculopathy. 

In addition to the paper claims file, the Board has reviewed the contents of the electronic file in Virtual VA and VBMS in deciding this claim.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of the electronic records. 

During the pendency of the appeal, in a rating decision dated in April 2015, the Waco, Texas RO increased the rating for PTSD from 10 percent to 50 percent, effective April 13, 2012.  The Veteran continued his appeal for a higher rating for PTSD at all relevant times on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In a rating action of April 2015, the RO granted a total disability rating based on individual unemployability (TDIU), effective April 13, 2012.  Subsequently, in a statement from the Veteran's representative, received in May 2015, disagreement was expressed with the effective date assigned for the TDIU; however, a review of the record shows that the RO has not issued a statement of the case (SOC) with regard to the claim for an effective date earlier than April 13, 2012, for the assignment of a TDIU.  So, as further discussed in the remand below, this issue must be remanded to the RO as opposed to merely referred to the Agency of Original Jurisdiction (AOJ).  See Manlincon v. West, 12 Vet. App. 328 (1999).

The issues of entitlement to service connection for a left hip disorder and left knee disorder and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's PTSD has been manifested by symptoms productive of functional impairment most comparable to occupational and social impairment with reduced reliability and productivity.

2.  The service-connected left lower extremity radiculopathy is manifested by pain, paresthesia, mild radiculopathy, essentially normal strength and normal gait, without muscle atrophy; left lower extremity radiculopathy does not more nearly approximate moderate incomplete paralysis of the sciatic nerve.  


CONCLUSIONS OF LAW

1.  Prior to April 13, 2012, the criteria for an initial rating of 50 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2015).

2.  Since April 13, 2012, the criteria for an initial rating in excess of 50 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for a disability evaluation in excess of 10 percent for radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, notice was provided to the Veteran in January 2009, prior to the adjudication of the claim in June 2009.  The Veteran was notified of the evidence not of record that was necessary to substantiate a claim of service connection, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability ratings and effective dates.  Further, this issues comes before the Board on appeal from the decision which also granted service connection; therefore, there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. § 5103(a) notice for the service connection claim that were granted. See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises from receipt of a notice of disagreement).  The RO also provided a VCAA notice letter in December 2011 which notified the Veteran of the evidence necessary to substantiate a claim for an increased rating.  The claims were readjudicated in an April 2015 supplemental statement of the case.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran. 

VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file includes service treatment records, VA treatment records, VA examination reports, Social Security Administration (SSA) reports, lay statements, and hearing testimony.  Moreover, the VA and private treatment records as well as VA examination reports contained in the Veteran's claims file are sufficient to decide the claim decided herein because they contain contemporaneous, objective clinical findings concerning his service-connected PTSD and left lower extremity radiculopathy symptomatology. 

The Veteran was provided with VA examinations in April 2009, April 2012, and January 2014.  The Board finds that the VA examination reports are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issue of higher rating for the claims decided herein.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history, conducted physical and psychiatric examinations, and specifically addressed the symptoms and impairment listed in the relevant criteria in the potentially applicable diagnostic codes.

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  



Disability Ratings Law and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2015).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3. 

Different ratings may be assigned for different periods of time, a practice known as staging the rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999); Francisco v. Brown, 7 Vet. App. 55 (1994).  If a disability has increased in severity, consideration therefore must be given to when the increase occurred.  The period in question for an increased rating, as opposed to an initial increased rating, begins one year prior to the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2). 

The Board must assess the competency, credibility and probative weight of the relevant evidence, both lay and medical, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Disability Rating Analysis

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128 (2000).  

PTSD

Under the General Rating Formula for Mental Disorders, the Veteran's service-connected PTSD is evaluated as 10 percent disabling prior to April 13, 2012, and as 50 percent disabling thereafter.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  Ratings are assigned according to the manifestation of particular symptoms.  When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration. Vazquez-Claudio, 713 F.3d at 118. 

Under the provisions for rating psychiatric disorders, a 10 percent evaluation is warranted if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 30 percent disability rating requires evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).  Id.

A 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

The criteria for a 70 percent rating are occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships).  Id. 

The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

The evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including (if applicable) those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan, supra.  Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  
According to DSM-IV, a score of 61-70 illustrates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id.  A score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 represents "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)." Id.  

After full review of the record, the Board finds that the weight of the lay and medical evidence demonstrates that the Veteran's PTSD has been productive of occupational and social impairment with reduced reliability and productivity for the entire period on appeal.  The Board concludes that a rating of 50 percent, and no higher, is warranted.

During the current appeal, the Veteran has undergone two VA psychiatric examinations.  In addition, he also receives outpatient treatment.  The symptoms shown at these VA examinations and the outpatient treatment sessions conducted during the current appeal are supportive of a 50 percent evaluation for the entirety of the appeal period.  

According to a September 2007 VA treatment report, the Veteran reported experiencing nightmares weekly and other sleep impairments, intra-and interpersonal turmoil, marital and familial strife, occupational difficulties, social discomfort, and avoidance.  He further stated that his depression, anxiety, and daytime intrusive thoughts diminish his concentration and short term memory, and increase his irritability.  At that time, the diagnoses reported were PTSD and major depressive disorder; and the GAF was noted to be 48.

The Veteran was afforded a VA examination in April 2009.  At that time, it was noted that the Veteran had been married for 39 years and lived with his wife and granddaughter.  Subjectively, the Veteran reported insomnia, aggravated by his pain.  He stated he gets nightmares and has anger and irritability.  He also reported depressed mood, crying spells, anhedonia, lack of appetite, feelings of guilt, and reduced concentration.  He denied any psychotic feelings, suicidality, or homicidality.  Upon examination, the Veteran was noted to be articulate and verbal. His though process was logical, coherent, and relevant.  His affect was depressed.  Reasoning and judgment were good.  The Veteran could recall four digits backward, which was noted too be average.  He could only recall two of the three items at five minute delay, and reported a subjective decline in short term memory.  Long term memory was fair.  The examiner noted that the Veteran's diagnoses were undifferentiated somatoform disorder and PTSD, delayed onset, mild.  

Regarding the Veteran's occupational and social functioning, the Veteran was not working at that time due to involuntary retirement.  He did not articulate significant negative impact of his PTSD symptoms, and it was noted that he had moved up to a management position.  The examiner stated that socially, there is mild to moderate impairment related to the Veteran's PTSD.  The GAF score at that time was 70.

The Veteran underwent another VA examination in April 2012.  At that time, it was noted that the Veteran had PTSD and major depression, recurrent, moderate.  The examiner stated that the symptoms overlap.  The Veteran complained of depressed mood, increased anxiety, sleep impairment, mild memory loss, having anger, and being in isolation.  It was noted that the Veteran continued to live with his wife and young granddaughter and wanted to have more meaningful relationships with them, but he stated that his symptoms continue to worsen.  

Upon examination, the Veteran was oriented to person, place, and time.  His mood was sober depressed, with matching affect.  Speech rate and flow were within normal limits.  The Veteran was polite and cooperative.  Intellectual functioning was noted to be above average and thought processes were clear, logical, linear, coherent, and goal directed.  There were no impairments in thought processes or communication, and no psychotic symptoms.  The Veteran also reported having an angry mood, short fuse, and that he was not easy to get along with.  Symptoms noted by the examiner were depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbance in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  GAF score at that time was 60.

The examiner indicated that it is indeed possible that the service-connected PTSD is rendering the Veteran less and less able to work.  He further noted that the Veteran's struggles in his part-time job with memory and customer contact.  The Veteran was noted to have occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.  The examiner noted that the Veteran's struggles with customer contact are related to the increasing feelings of estrangement.  The examiner added that the Veteran could possibly do sedentary work or work with limited physicality, but could probably not handle employment that involves significant people contact.

After considering the lay and medical evidence of record, the Board finds that, prior to April 13, 2012, the Veteran's PTSD manifestations most closely approximate symptoms productive of functional impairment comparable to occupational and social impairment with reduced reliability and productivity.  For example, the record shows that at times the Veteran has exhibited depressed mood and affect, anxiety, decreased concentration, anger, irritability, and mild memory loss.  In addition, the Veteran consistently reported that he experienced sleep disturbances, had a tendency to isolate himself, and had difficulty establishing and maintaining effective personal relationships.  However, the record also shows that the Veteran maintained relationships with his wife, a granddaughter, and some friends during this time period.  The Veteran was independent in self-care, and presented as fully alert and oriented at all times.  He was not observed as having altered mental status, illogical or incoherent speech or thought processes, or as exhibiting signs of hallucination, delusion, or mania.

The Board finds that the Veteran's psychiatric symptomatology considered as a whole, as described above, most closely corresponds to the 50 percent rating criteria in terms of severity, frequency and duration.  Vasquez-Claudio, 713 F.3d at 117. Therefore, prior to April 13, 2012, a rating 50 percent for the PTSD, but no higher is warranted.  

The Board further finds that the Veteran is not entitled to a 70 percent rating for his PTSD at any time on appeal.  The evidence does not support a finding that the Veteran's PTSD was manifested by symptoms productive of functional impairment comparable to occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  As examples, the evidence does not demonstrate obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or inability to establish and maintain effective relationships.  

In the VA medical treatment records and examination reports detailed above, the Veteran was noted as having normal speech and thought processes.  He was generally appropriate in his appearance.  He maintained relationships with his wife and a granddaughter.  Thus, although he had difficulty establishing and maintaining relationships, he did not demonstrate an inability to establish and maintain effective relationships, as contemplated under the 70 percent rating criteria.  Further, the Veteran was independent in self-care, and presented as fully alert and oriented at the VA examination and treatment sessions.  He was not observed as having altered mental status, illogical or incoherent speech or thought processes, or exhibiting signs of hallucination, delusion, or mania.  He did not endorse suicidal or homicidal ideation, plan, or intent.  

The Board further acknowledges that the Veteran reported anger and irritability.  However, the record does not show that the Veteran's irritability was accompanied by periods of violence or that it led to episodes of physical aggression.  As such, the record does not show that the Veteran exhibited impaired impulse control such as unprovoked irritability with periods of violence, as contemplated by the 70 percent rating criteria.  Rather, the record shows that the Veteran maintained relationships with friends and family despite his irritability. He interacted appropriately with health care providers and VA examiners at all times.  In view of the evidence as a whole, the Board concludes that the Veteran's irritability does not rise to the level of impairment contemplated by the 70 percent rating criteria.

The Board notes that the 2012 VA examiner stated that it was unclear how much the Veteran's memory disturbance was playing a role in employability.  However, the examiner noted only mild memory loss related to the Veteran's PTSD.  He further stated that the memory issue on the Veteran's job is possibly related to the old concussive brain injury.  In any event, the Veteran's occupational and social functioning attributed to the Veteran's PTSD symptomatology has not risen to a level consistent with a 70 percent rating.  Nonetheless, the Veteran has been awarded TDIU effective April 13, 2012.

The Board recognizes that the Veteran was assigned a GAF score of 48, indicating major impairment, on one occasion at the Veteran's session of mental health treatment in September 2007.  However, on the mental status examination at that session, the Veteran was talkative and cooperative.  The Veteran discussed his depression, anxiety, nightmares and other sleep problems, as well as emotional distance/detachment in relationships.  However, there was no evidence of excessive agitation or restlessness, hallucinations, or delusions.  The Veteran also denied suicidal and homicidal ideation.  The Board finds that the GAF score of 48, which should represent serious symptoms or any serious impairment in social, occupational, or school functioning, was inconsistent with his presentation at that session and is of limited probative value because it was not supported by the contemporaneous clinical findings.  

Furthermore, other GAF scores of record during the period on appeal have been no lower than 60.  The VA examiners reported GAF scores of 70 and then 60, which represent mild to moderate impairment and are more consistent with the findings noted.  The Veteran's GAF scores are only one component of his overall disability picture.  In this case, the Board assigns greater probative value to the medical evidence and clinical findings in the record, to include the VA examination reports which noted the Veteran's reported symptoms.  As explained in detail above, the clinical findings, including the Veteran's reported symptoms are most consistent with a disability rating of 50 percent, but no higher.  

The Board has also considered the lay statements from the Veteran and his wife that he is entitled to a higher rating.  According to a statement received in June 2013, the Veteran's wife indicated that he has horrible nightmares, fights in his sleep, and wakes up in a cold sweat.  She further stated that the Veteran is afraid of harming her and has paranoia about protecting his family and making sure they are safe.  The Board notes that the Veteran is competent to report symptoms of his PTSD, as doing so requires only personal knowledge.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran is also credible in his belief that he is entitled to a higher rating.  The Board has considered both the lay and medical evidence of records and finds that the weight of the evidence demonstrates functional impairment most closely approximating the 50 percent rating criteria.  Accordingly, there is no basis for staged ratings for the Veteran's PTSD pursuant to Fenderson, 12 Vet. App. at 126-27.  

In light of the foregoing, the Board finds that the Veteran's PTSD has been productive of occupational and social impairment with reduced reliability and productivity, but not with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood for the entire time on appeal.  Therefore, for the entire period on appeal a 50 percent rating for the PTSD, but no higher is warranted.  See 38 C.F.R. § 4.7.  With respect to any claim for entitlement to a disability rating in excess of 50 percent for PTSD, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and the claim must be denied. 38 U.S.C.A. § 5107(b). 

Radiculopathy, left lower extremity

By a rating decision issued in June 2009, the RO continued the assigned 10 percent evaluation for radiculopathy of the left lower extremity under DC 8520.  DC 8520 provides the rating criteria for paralysis of the sciatic nerve, and also, neuritis and neuralgia of that nerve.  38 U.S.C.A. § 4.124a, DC 8520.  Disability of the sciatic nerve (or neuritis or neuralgia) is rated 10 percent when there is evidence of mild incomplete paralysis; 20 percent with moderate incomplete paralysis; 40 percent for moderately severe incomplete paralysis; 60 percent for severe incomplete paralysis with marked muscular atrophy; and 80 percent for complete paralysis when the foot dangles and drops, has no active movement possible of muscles below the knee, and with flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DCs 8520, 8620, 8720 (2015).  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  

The Board finds that the weight of the evidence, lay and medical, does not demonstrate that the Veteran's service-connected radiculopathy of the left lower extremity most nearly approximates moderate impairment, such as to warrant the next-higher evaluation under Diagnostic Code 8520.  

According to the April 2009 VA examination report, the Veteran was noted to have left lower extremity radiculopathy pain which was noted to be due to his lumbar spine condition.  Regarding neurologic findings, the April 2012 VA examination report indicates that the Veteran has normal strength throughout his left lower extremity.  No muscle atrophy was noted.  The Veteran was noted to have normal sensation to light touch from thigh to toe and 2+ reflexes at the knee jerk and Achilles.  He had mild intermittent pain and paresthesias and/or dysesthesias in the left lower extremity.  Straight leg raise was negative.  The examiner indicated that the Veteran had mild radiculopathy on the left.  

According to a May 2013 VA treatment report, the Veteran stated that his leg tingles were better.  He complained of pain, but he denied foot drop or dragging.

The Veteran was afforded another VA examination in January 2014.  At that time, it was noted that the Veteran had intermittent radiation to the left lateral and posterolateral thigh.  He was also noted to be treated with gabapentin.  Muscle strength testing revealed normal strength in the left lower extremity.  The Veteran was noted to have normal sensation to light touch from thigh to toe and 2+ reflexes at the knee and ankle.  No muscle atrophy was noted.  The Veteran was noted to have normal sensation to light touch from thigh to toe and 2+ reflexes at the knee jerk and Achilles.  He had mild intermittent pain and paresthesias and/or dysesthesias in the left lower extremity.  Straight leg raise was negative.  The examiner indicated that the Veteran had mild radiculopathy on the left.  

Additional VA treatment records reflect similar findings.  A June 2014 VA treatment report indicates that the Veteran's musculoskeletal strength of the bilateral lower extremities was grossly 4 out 5.  However, this appears to be an isolated finding as additional VA treatment records note that the Veteran has full strength throughout the lower extremities, negative straight leg raise testing, no clonus, and negative foot drop. See VA treatment reports dated in September 2013, January 2014, May 2014, January 2015.  Additionally, the above mentioned VA treatment reports show that the Veteran's gait was normal and he was able to stand and walk on his heels and toes.  

The evidence discloses that the Veteran's radiculopathy resulted in mild sensory disturbances, without loss of motor function and without muscle atrophy.  The medical evidence establishes that the Veteran had primarily mild sensory disturbance during this time.  The Veteran's symptoms of pain and numbness are consistent with mild incomplete paralysis of the left lower extremity, so as to warrant no higher than a 10 percent evaluation.  The weight of the evidence does not demonstrate that the Veteran's service-connected radiculopathy of the left lower extremity most nearly approximates moderate incomplete paralysis, such as to warrant the next-higher evaluation under Diagnostic Code 8520. 

Regarding Hart, the Board finds that staged ratings are not appropriate in this case.  There is no evidence to show distinct time periods where the Veteran's service-connected radiculopathy exhibited symptoms that would warrant a different rating.

For the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against a finding that the neurological manifestations affecting the left lower extremity more closely resemble a moderate impairment of the sciatic nerve.  The preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and the claim must be denied. 38 U.S.C.A. § 5107(b). 

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted for any part of the rating period.  In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2015).  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD and radiculopathy of the left lower extremity are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The schedular rating criteria, Diagnostic Code 9411, specifically provide for disability ratings based on a combination of history and clinical findings.  The Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan at 443.  All the impairment and symptoms shown on the record during the period on appeal are either explicitly part of the schedular rating criteria or like or similar to examples or symptoms in the schedular rating criteria.  The Veteran's PTSD has been manifested by chronic sleep impairment with nightmares, decreased concentration, anger, irritability, anxiety, depression, and mild memory loss.  These symptoms and degree of social and occupational impairment are part of the schedular rating criteria.  The level of occupational and social impairment is explicitly part of the schedular rating criteria.  The GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  

Likewise, the Veteran's symptoms regarding his left lower extremity radiculopathy are not so unusual or exceptional in nature as to render the available schedular ratings inadequate.  As discussed above, there are higher ratings available, but the Veteran's particular disability is not productive of such manifestations.  Specifically, a preponderance of the relevant evidence demonstrates sensory symptoms of pain radiating down the left extremity, and such manifestations are specifically described as warranting a mild schedular evaluation under the diagnostic codes for diseases of the peripheral nerves.  The Veteran's experience of pain radiating from his back to his left lower extremity is found by the Board to represent a common manifestation of lumbar radiculopathy, and is considered among the various manifestations of diseases of the sciatic nerve when assigning a schedular rating based on involvement of the nerve which is mild, moderate, or severe.  These nonspecific criteria allow for consideration of a broad range of symptoms, which the Board finds to include pain, paresthesias, and dysesthesias.  The Board therefore concludes that the Veteran's left lower extremity manifestations present neither an exceptional nor unusual disability picture which goes beyond that considered by the schedular criteria.  As such, it cannot be said that the available schedular evaluation for left lower extremity radiculopathy is inadequate.

In the absence of exceptional factors associated with the PTSD and the left lower extremity radiculopathy, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  There are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.



ORDER

Entitlement to an initial rating of 50 percent, but no higher, for PTSD is granted for the entire period on appeal prior to April 13, 2012.

Entitlement to an initial rating in excess of 50 percent for PTSD from April 13, 2012, is denied.

Entitlement to a rating in excess of 10 percent for left lower extremity radiculopathy is denied.


REMAND

Service connection

Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran was afforded VA examinations in April 2009 and January 2013 to assist in determining whether the currently diagnosed left hip and left knee disabilities were a result of the service-connected back disability.  The April 2009 VA examiner opined that it is not likely that the Veteran's current left total hip replacement for avascular necrosis and left total knee replacement for degenerative joint disease were caused by his service-connected lumbosacral strain.  The January 2013 VA examiner also indicated that the Veteran's left knee condition was less likely than not related to service or his service-connected condition because there were no records of the knee symptoms, complaints, or injury during service in the provided records.  However, no opinion was provided regarding aggravation of the Veteran's left hip and left knee disabilities.  Furthermore, the RO noted that there was a knee complaint in the Veteran's service treatment records.  Specifically, an undated service treatment records indicates that the Veteran complained of weakness in his knees, and the assessment at that time was weak quads.  In addition, according to an October 2008 private treatment report, a private treatment provider stated that the Veteran's pain in his hip and knees are due to compensation from the in-service back injury and herniated disc in his back.  In light of the above, the Board finds that an addendum opinion is warranted.  

TDIU

As noted in the introduction, the Veteran was granted a TDIU in an April 2015 rating decision, effective from April 13, 2015.  In a statement dated in May 2015, the Veteran expressed disagreement with the effective date assigned for the grant of TDIU.  The Board notes that a statement of the case addressing the matter of entitlement to an earlier effective date for the grant of TDIU has not yet been issued.  Therefore, a remand for this action is necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999). 

VA treatment records

As any outstanding VA treatment records might contain clinical evidence regarding the claims on appeal, they should be secured on remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims file any outstanding VA treatment records from the North Texas Health Care System, as well as any other VA facility identified by Veteran or in the record, for the period of April 2015 to the present.

2.  Refer the case to the VA examiner who provided the January 2013 VA opinion (or a suitable substitute) for a supplemental medical opinion to address the issue of service connection on a direct basis for the left knee and secondary service connection for left hip and left knee disabilities.  The Veteran should not be scheduled for another VA medical examination unless needed to provide the requested medical opinion. 

All relevant documents must be made available to and reviewed by the examiner in rendering the opinion.  The examiner must confirm that the entire record was reviewed in the addendum report. 

Based on review of the appropriate records, the examiner should answer the following: 

a.  Is it at least as likely as not (i.e., to at least a 50 percent degree of probability) that the Veteran's left knee disability was incurred in or caused by the Veteran's active duty service?

b.  Is it at least as likely as not (i.e., to at least a 50 percent degree of probability) that the Veteran's left hip and/or left knee disability is (1) caused or (2) aggravated (i.e., permanently worsened beyond the normal progression, as opposed to temporary or intermittent flare-ups of symptomatology) by the service-connected lumbosacral strain? 

If aggravation is found, the examiner should attempt, to the extent possible, to identify the baseline level of severity of the aggravated disability before the onset of aggravation.

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.  The examiner should reconcile the opinion with all pertinent evidence of record. 

3.  The AOJ must issue the Veteran an SOC addressing the issue of an effective date earlier than April 13, 2012 for the grant of a TDIU.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  Only if a timely substantive appeal is filed, this claim should be returned to the Board for further appellate consideration, as appropriate and subject to the current appellate procedures. 

4.  Thereafter, readjudicate the claims on appeal with consideration of all evidence of record.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


